Title: Report on Imports for the Year Ending September 30, 1790, 23 November 1791
From: Treasury Department,Hamilton, Alexander
To: 



Treasury DepartmentNov. 23. 1791.[Communicated on November 24, 1791]
[To the President of the Senate]
Sir

I have the honor to transmit to the Senate, in further obedience to their order, an estimate exhibiting the value, at the several places of shipment, of all foreign goods, wares and merchandize imported into the United States, during the year ending on the 30th. day of September 1790. The principal objects of this document are to exhibit the portion of our consumption which is supplied by each foreign nation, and the aggregate value of the whole of our importations.
I have the honor to be with the greatest respect, Sir,   Your most obedt. & most humble servt.
Alexander Hamilton The Vice President of the United Statesand President of the Senate.
 